PER CURIAM:
This claim was submitted for decision based upon a written stipulation that respondent is liable to claimant for damages in the amount of $275.92, based upon the following facts.
On or about July 1, 1983, claimant was driving his 1979 Chevrolet pickup truck on West Virginia Local Service Route 1 in Mingo County, West Virginia. As claimant crossed a bridge over Twelve Pole Creek, the vehicle struck a piece of board protruding from the bridge which is owned and maintained by respondent. The board damaged the right portion of the truck bed. Respondent’s negligent maintenance of the bridge was the proximate cause of the damages sustained by the claimant.
Accordingly, the Court makes an award to the claimant in the amount of $275.92.
Award of $275.92.